DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, the combination as claimed including a lock assembly comprising a lock block having a third central aperture perpendicular to an axis thereof, a locking wedge with lateral ramp faces, and a threaded insert housed within the locking wedge, wherein the lock block is configured to accommodate the locking wedge, and a screw extending through the assembly from the first central aperture, through the second central aperture and the third central aperture to the threaded insert, said screw operative to raise the locking wedge into the lock block when pivoted was neither found alone nor rendered obvious by the most relevant prior art. Regarding claim 6, the combination as claimed including a lock assembly comprising a rectangular lock block slidably housing a lock pin at each end and a truncated wedge therebetween, said truncated wedge having a ramp face corresponding to each lock pin and a centrally located cylindrical threaded insert, wherein the lock assembly is fastened within the slotted strainer housing with a fastener operative to raise the truncated wedge into the rectangular lock block, urging the lock pins to extend through the diametrically opposed apertures such that the tamper-resistant flow control device is secured within a drain was neither found alone nor rendered obvious by the most relevant prior art of record. In discussing the most relevant prior art, attention is first turned to US Patent 3,027,569 issued to Lantz et al. which shows a strainer/stopper assembly with a locking wedge (25) having a central aperture with lateral ramp faces and a screw (29) but fails to show a strainer body with a strainer disk and a rotatable stopper disk having lugs extending through slotted openings of the strainer body strainer disk. US Patent 2,296,527 to Kuhnle shows a strainer body with a strainer disk (bottom surface of strainer body) having a substantially planar surface with a first central aperture and slotted openings (14), and a rotatable stopper disk (18) having a second central aperture and lugs (13) extending through the slotted openings, and a stem (19) extending through the central apertures but fails to show a lock assembly. US Patent 10,513,841 to Robillard shows a lock assembly with a central aperture (56) for a strainer disk (37) with a central aperture, but fails to show a rotatable stopper disk and fails to show the lock assembly has a lock block having a locking wedge with lateral ramp faces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANIE M LOEPPKE whose telephone number is (571)270-5208. The examiner can normally be reached M-F 9AM-5PM ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANIE M LOEPPKE/Primary Examiner, Art Unit 3754